Citation Nr: 9901587	
Decision Date: 01/22/99    Archive Date: 02/01/99

DOCKET NO.  96-29 207	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Hartford, Connecticut



THE ISSUE

Entitlement to an increased rating for service-connected 
post-traumatic stress disorder (PTSD), currently evaluated as 
10 percent disabling.



REPRESENTATION

Appellant represented by:	AMVETS



WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

Scott Craven



INTRODUCTION

The veteran had active military service from June 1967 to 
March 1969.  

The Board of Veterans' Appeals (Board) received this case on 
appeal from a June 1995 decision of the RO, which granted 
service connection and assigned a noncompensable rating for 
PTSD.  In June 1998, the RO assigned an increased rating of 
10 percent for service-connected PTSD.  

The veteran claims that he is entitled to service connection 
for glaucoma and color blindness of the left eye.  However, 
these issues have not been developed for appellate review and 
are referred to the RO for appropriate development.



FINDINGS OF FACT

1.  All relevant evidence for an equitable disposition of the 
veterans appeal has been obtained.  

2.  The veterans service-connected PTSD is shown to result 
in a level of disablement which more nearly approximates that 
of definite impairment in the ability to establish or 
maintain effective and wholesome relationships with people 
and in the ability to sustain full time employment.  




CONCLUSION OF LAW

The criteria for the assignment of a 30 percent rating for 
service-connected PTSD have been met.  38 U.S.C.A. §§ 1155, 
5107, 7104 (West 1991 & Supp. 1998); 38 C.F.R. § 4.132 
including Diagnostic Code 9411 (1996); 38 C.F.R. §§ 4.1, 4.7, 
4.10, 4.130 including Diagnostic Code 9440 (1998).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION


I.  Factual Background

Received in December 1994 were VA outpatient treatment 
records, reflecting treatment from September 1986 to July 
1994.  In September 1993, the veteran was reported to have 
feelings of depression, difficulty sleeping and dreams.  He 
was diagnosed, in part, with stable PTSD.  In April 1994, the 
veteran was reported not to socialize with friends.  The 
veteran indicated that he would spend time with his wife, but 
mostly when they took fishing trips.  He reported that he had 
had a history of alcohol abuse, but that he had been sober 
since 1987.  He was reported to have had PTSD since 1970 and 
to have social phobia.  Memory and cognitive functioning were 
reported to be intact.  He was reported to immerse himself in 
his work rather than engaging socially with others or 
enjoying leisure activities.

Received in June 1995 were VA outpatient treatment records, 
reflecting treatment from March 1995 to May 1995.  In May 
1995, the veteran was reported to deny exacerbation of PTSD 
symptoms or depression.

On a VA PTSD examination in September 1997, the veteran was 
reported to work as an executive director of a soup kitchen.  
He was also reported to run a coffee house and to have his 
own business as a licensed vendor of general merchandise and 
clothing.  He was reported to have been exposed to 
significant traumatic events in service, including when his 
friends were killed by a grenade and when he lost his right 
eye from an explosion of a land mine while in an armored 
carrier.  

The veteran indicated that he had never been on medications.  
He reported that talking within a group with other veterans 
about his PTSD problems would only increase his symptoms.  He 
indicated that this would unsettle him and prevent him from 
handling his memories.  He believed that he would find no 
closure from the group meetings and that he would have poor 
sleep and nightmares.  He reported that the nightmares and 
waking in the middle of the night occurred in variable 
patterns, with nightmares sometimes occurring every other day 
and sometimes only once a week.  He indicated that he was 
very easily startled and would get very anxious when someone 
turned a light on in a room because the flash of light 
reminded him of when his tank had gone over a land mine in 
Vietnam.  He reported that he would occasionally talk to his 
sister about the war, but that he avoided talking to anyone 
else about it.  He reported that he preferred to avoid crowds 
and to be by himself.  He indicated that he would always 
watch people around him because he always felt that he could 
be in danger.  He reported that he was particularly concerned 
about people who carried guns.  He indicated that he could 
not concentrate for a long time on a particular task, such as 
reading a book.  He reported that he was very irritable and 
angry but would avoid violence, even when provoked.  

The veteran was reported to have a prosthetic right eye and 
to have an anxious mood.  His affect was reported to be 
appropriate and he did not have any suicidal or homicidal 
tendencies or hallucinations.  He was reported to have no 
thought disorder and he did not present any cognitive 
deficits.  The veteran was diagnosed, in part, with PTSD, 
history of marijuana and alcohol abuse in remission, status-
post right eye enucleation, social isolation and Global 
Assessment of Functioning (GAF) score of 50.  He was also 
reported to have had a GAF score of 50 in the previous year.  
The examiner assessed that the veteran met the criteria of 
being exposed to traumatic experiences that he had relived 
them in the form of distressing nightmares, daytime memories 
and intrusive thoughts, which caused him every significant 
distress.  The veteran was reported to have significant 
startle and avoidance of stimuli and the impairment caused by 
these symptoms, in his ability to sustain full time 
employment, was reported to appear minimal.  However, the 
examiner reported that it could also be argued that the 
veteran was working long hours as a way to deal with his 
symptoms and to keep his mind away from distressing 
recollections that he experienced when not working.  The 
veteran was reported to have a severe impairment in his 
psychological and social functioning secondary to his 
symptoms, to be very isolative, to lack intimacy with his 
wife, to have hardly any friends and to avoid most social 
contacts.

During the hearing before this Member of the Board in August 
1998, the veteran reported that he would think about Vietnam 
every day.  He indicated that he thought about the eye that 
he had lost in service and of the innocent people he had to 
kill in order to stay alive.  He reported that he had 
nightmares and would avoid crowds.  He indicated that he was 
a workaholic because it kept him preoccupied and from using 
drugs.  He reported that he would occasionally drink.  The 
veteran reported that he did not like when someone turned on 
a light because it reminded him of when he was wounded from a 
mine explosion in service.  He reported that he also did not 
like loud noises or when people came up to him right by his 
side.  He indicated that he had panic attacks and that he 
would carry a gun for one of his jobs and to protect himself.  
He reported that he had taken the time to counsel and support 
other veterans.


II.  Analysis

The Board finds the veteran's claim for increased 
compensation benefits for PTSD is well grounded within the 
meaning of 38 U.S.C.A. § 5107(a) (West 1991 & Supp. 1998).  
The United States Court of Veterans Appeals (Court) has held 
that, when a veteran claims a service-connected disability 
has increased in severity, the claim is well grounded.  
Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  

In general, disability evaluations are assigned by applying a 
schedule of ratings that represent, as far as can practicably 
be determined, the average impairment of earning capacity.  
38 U.S.C.A. § 1155 (West 1991 & Supp. 1998).  Although the 
regulations require that, in evaluating a given disability, 
that disability be viewed in relation to its whole recorded 
history, 38 C.F.R. §§ 4.1, 4.2 (1998), where entitlement to 
compensation has already been established, and an increase in 
the disability rating is at issue, it is the present level of 
disability which is of primary concern.  Francisco v. Brown, 
7 Vet. App. 55 (1994).  

An evaluation of the level of disability present must also 
include consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment.  38 C.F.R. § 4.10 (1998).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1998).  

The rating schedule criteria for evaluating PTSD changed on 
November 7, 1996.  The veteran was granted service connection 
for PTSD with a noncompensable rating in June 1995 and he 
filed a Notice of Disagreement in July 1995.  Where a law or 
regulation changes after a claim has been filed or reopened, 
but before the administrative or judicial appeal process has 
been concluded, the version most favorable to the veteran 
will apply.  Karnas v. Derwinski, 1 Vet. App. 308, 313 
(1991).  Therefore, the Board must apply the more favorable 
of the old and new rating criteria to the veterans claim.  

Under the old rating criteria, a 10 percent evaluation is 
warranted when there is less than the criteria for the 30 
percent evaluation, with emotional tension or other evidence 
of anxiety productive of mild social and industrial 
impairment.  A 30 percent evaluation is warranted when there 
is definite impairment in the ability to establish or 
maintain effective and wholesome relationships with people 
and the psychoneurotic symptoms result in such reduction in 
initiative, flexibility, efficiency and reliability levels as 
to produce definite industrial impairment.  

A 50 percent evaluation is warranted when the ability to 
establish or maintain effective or favorable relationships is 
considerably impaired and, by reason of psychoneurotic 
symptoms, the reliability, flexibility and efficiency levels 
are so reduced as to result in considerable industrial 
impairment.  A 70 percent evaluation requires that the 
ability to establish and maintain effective or favorable 
relationships with people be severely impaired and that the 
psychoneurotic symptoms be of such severity and persistence 
that there is severe impairment in the ability to obtain or 
retain employment.  A 100 percent evaluation requires that 
attitudes of all contacts except the most intimate be so 
adversely affected as to result in virtual isolation in the 
community; or there be totally incapacitating psychoneurotic 
symptoms bordering on gross repudiation of reality with 
disturbed thought or behavioral processes associated with 
almost all daily activities such as fantasy, confusion, panic 
and explosions of aggressive energy resulting in a profound 
retreat from mature behavior, or the individual must be 
demonstrably unable to obtain or retain employment.  38 
C.F.R. § 4.132, including Diagnostic Code 9411 (1996).  

The general rating formula for mental disorders under the new 
rating criteria is as follows:  A 100 percent evaluation 
requires total occupational and social impairment, due to 
such symptoms as:  gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.  A 70 
percent evaluation requires occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as:  suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  

A 50 percent evaluation requires occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  A 30 percent evaluation requires occupational 
and social impairment with occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as:  depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  A 10 percent 
evaluation requires occupational and social impairment due to 
mild or transient symptoms which decrease work efficiency and 
ability to perform occupational tasks only during periods of 
significant stress, or symptoms controlled by continuous 
medication.  38 C.F.R. § 4.130 including Diagnostic Code 9440 
(1998)  

The veteran contends, in essence, that his service-connected 
PTSD is severe enough to warrant an increased rating.

In April 1994, a VA outpatient treatment record reported that 
the veteran had social phobia and that his memory and 
cognitive functioning were intact.

On VA examination in September 1997, the veteran was reported 
to work as an executive director of a soup kitchen, to run a 
coffee house and to have his own business as a licensed 
vendor of general merchandise and clothing.  He was reported 
to have an appropriate affect with no suicidal or homicidal 
tendencies or hallucinations.  He was reported to have an 
anxious mood.  

The veteran was diagnosed, in part, with PTSD and social 
isolation, and the examiner assessed that the veteran had 
significant startle and avoidance of stimuli.  The impairment 
caused by these symptoms, in the veterans ability to sustain 
full time employment, was reported to appear minimal, 
although it was noted that it was arguable that the veteran 
had worked long hours to avoid distressing recollections that 
he had experienced when not working.  The veteran was also 
reported to have a severe impairment in his psychological and 
social functioning, secondary to his symptoms, to be very 
isolative, to lack intimacy with his wife, to have few 
friends and to avoid most social contacts.  He was assigned a 
GAF score of 50.  

Because the veteran has been shown to have definite 
impairment in the ability to establish or maintain effective 
and wholesome relationships with people and his 
psychoneurotic symptoms have produced definite industrial 
impairment, the Board finds that the veteran is entitled to a 
30 percent rating pursuant to 38 C.F.R. § 4.132 including 
Diagnostic Code 9411 (1996) of the old rating criteria.  
Although the veteran has indicated that he has worked long 
hours as a way to deal with his PTSD symptoms, his impairment 
in ability to sustain full time employment, as demonstrated 
by the numerous job positions that he holds and his 
reliability and flexibility in balancing those positions, has 
been reported to appear minimal.  Consequently, the veteran 
is entitled to no more than a 30 percent rating under 38 
C.F.R. § 4.132 including Diagnostic Code 9411 (1996) of the 
old rating criteria.

In addition, the veterans current symptomatology does not 
demonstrate an occupational and social impairment with 
reduced reliability and productivity to warrant a rating 
greater than 30 percent pursuant to the new rating criteria 
under C.F.R. § 4.130 including Diagnostic Code 9440 (1998).  
Although the veteran has been shown to demonstrate difficulty 
in maintaining effective social relationships and to have 
significant startle response, his impairment in the ability 
to sustain full time employment has been reported to be 
minimal, his affect is appropriate, his memory and cognitive 
functioning are intact and there has been no demonstrated 
evidence of circumstantial, circumlocutory or stereotyped 
speech, difficulty in understanding complex commands, 
impaired judgment or impaired abstract thinking.  He has been 
shown to be both reliable and productive in his job pursuits 
and in assisting other veterans.  Thus, the veterans 
disability picture does not meet the criteria for the next 
higher rating under the new rating criteria.  Consequently, 
the veteran is entitled to no more than a 30 percent rating 
under C.F.R. § 4.130 including Diagnostic Code 9440 (1998) of 
the new rating criteria.

In evaluating the veterans claim, all regulations which are 
potentially applicable through assertions and issues raised 
in the record have been considered to the extent indicated, 
as required by Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  


ORDER

A 30 percent rating for the service-connected PTSD is 
granted, subject to the regulations governing the payment of 
VA disability benefits.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.  
- 2 -
